PER CURIAM:
William Washington appeals the district court’s order accepting the recommendation of the magistrate judge and denying *236relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. McCormick Corr. Inst., No. 0:07-cv-00026, 2007 WL 3046696 (D.S.C. Oct. 16, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.